Action for an injunction, an accounting, and to recover damages for unfair competition. Appeal from an order referring the issues to an official referee to hear and report dismissed, without costs. Such order is not appealable. (Matter of Silaski, 175 App. Div. 199; Luttenberger v. Alpert Woodworking Corp., 252 id. 862; Manufacturers Trust Co. v. Madgo Realty Corp., 256 id. 954.) It would seem, however, that the hearing should be conducted toward the end directed by the opinion in this ease in 282 N. Y. 195, and not in accordance with the wording of the order, which refers to the provision in the interlocutory judgment, paragraph 4 of which states a measure of damages which has been disapproved. The order of reference could be resettled accordingly. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.